Smith, Justice.
This case involves a petition for a writ of mandamus to compel a superior court judge and the clerk of the superior court to act in such *89a way as to not deny the applicant “his rights to due process; procedural due process rights, and equal protection of the law.” He also seeks an award of damages from the judge and clerk.
Decided March 15, 1989.
Ricky Lamar Hogan, pro se.
Robert E. Wilson, District Attorney, for appellees.
In view of the fact that this is a direct application to this Court for a writ of mandamus, this case is controlled by Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983), and the petition is therefore dismissed.

Petition for writ dismissed.


All the Justices concur.